PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/962,537
Filing Date: 25 Apr 2018
Appellant(s): Adhami et al.



__________________
Marc G. Martino (Reg. No. 65,695) 
For Appellant


EXAMINER’S ANSWER





This is in response to the Appeal Brief filed September 20, 2021, appealing from the final Office Action dated December 18, 2020.

 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office Action dated December 18, 2020 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant alleges that “TRF1 taught that this [14-20 g of vitamin C] was to be divided into doses over the day”, such that “dosing is to be taken in divided doses over 24 hours” and that “TRF is teaching away from taking just one dose per day, whether that dose is taken orally or taken intravenously” (Brief, p.12). Appellant urges that “dividing the doses allows the body to continuously be infused with vitamin C on a constant basis throughout the day which then helps treat the rosacea” (Brief, p.12).
The arguments have been fully and carefully considered, but are not found persuasive.
Appellant advances an unreasonably narrow view of TRF’s teachings. Appellant is correct that TRF discusses the administration of divided doses of the 14-20 g total daily dose of vitamin C over the course of 24 hours. However, TRF does not criticize, discredit, or otherwise discourage modifying the route and/or dose of the vitamin C such that one of ordinary skill in the art before the effective filing date of the claimed invention would have been deterred from considering alternative dosing regimens (route of administration and/or quantity) for treating and/or managing rosacea, particularly given TRF’s teachings establishing the clear efficacy of high-dose vitamin C therapy to improve facial flushing and inflammation in a rosacea subject. In the instant case, Davis et al. clearly demonstrates the well-known inferior bioavailability of oral vitamin C, and teaches intravenous infusion of vitamin C as a means for bypassing intestinal absorption and yielding higher circulating plasma concentrations of vitamin C following administration as compared to oral administration — a property that clearly affects efficacy (as more vitamin C is bioavailable, there is faster onset of therapeutic effect by bypassing the dependency on 
To the extent that Appellant may take the position that the references must explicitly spell out the invention by expressly directing the skilled artisan to combine prior art teachings, this position would be unavailing. There is no requirement that an “express, written motivation to combine must appear in the prior art references before a finding of obviousness.” See MPEP §2145(X)(A) and Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ 1686, 1690 (Fed. Cir. 2004).
Appellant goes on to assert that Davis2 “teaches away from the infusion of vitamin C”, instead teaching that oral vitamin C is “effective when encapsulated in liposomes because there are risks with injecting vitamin C” (Brief, p.13). Appellant opines that Davis teaches that intravenous administration of vitamin C “carries risk of infection, discomfort and phlebitis”, a particular risk given that Appellant’s method of claims 2, 11 and 13 requires intravenous administration once every day (Brief, p.13).
The arguments have been fully and carefully considered, but are not found persuasive.
Appellant asserts that Davis teaches away from modifying the high-dose vitamin C therapy of TRF from oral administration to intravenous administration because of the risks associated with intravenous vitamin C administration. This position is unavailing. Appellant should note that the risks allegedly associated with intravenous vitamin C administration in Davis are associated with any intravenous administration — infection, discomfort, phlebitis — not just intravenous vitamin C administration. As such, the ordinarily skilled artisan would have been well aware of such potential risks, and would have proceeded accordingly with the usual due caution normally exerted in the medicinal arts.
Most importantly, though, Appellant should note that he has failed to demonstrate how his method of intravenously administering vitamin C overcomes these established obstacles in the art known to be associated with intravenous therapy. The as-filed specification fails to provide any working examples, or any specific teachings, establishing how the instantly claimed method of intravenous therapy has been adapted to minimize or eliminate these known risks associated with intravenous therapy (particularly if administered daily, as claimed in instant claims 2, 11 and 13). Such remarks urged by Appellant would appear to undermine his own assertions that the instantly claimed method does not also suffer from these same risks and potential disadvantages as what would have been suggested by the prior art. If Appellant continues to urge this position that the ordinarily skilled artisan would not have considered intravenous vitamin C therapy for the treatment of rosacea due to risks associated with intravenous injection, then such remarks would clearly call into question how he has properly enabled his own method as supported by the underlying as-filed specification, which fails to demonstrate how he has overcome these risks associated with injection so as to safely allow for frequent intravenous injection (e.g., once every day as in instant claim 2). 
Appellant additionally argues that “the method of the infusion in Davis is drastically different” than Appellant’s, noting that “Appellant is teaching to inject one gram of vitamin C per day”, which “can be done quickly and easily with a single injection taking a few seconds” and does not require the automated infusion pump of Davis (Brief, p.13-14).
The arguments have been fully and carefully considered, but are not found persuasive.
Appellant takes the position that the infusion pump employed in Davis is distinct from the manner of injection used in the instantly claimed method, which requires only “a single injection”. This position is unavailing. Appellant’s instantly claimed method is generically directed to “administering intravenously to the subject” one gram of vitamin C, placing no specific limitations on the manner in which the intravenous administration is performed (e.g., via single injection, infusion pump, etc.). As such, the instant claims do not patentably exclude administration via an infusion pump, such as that used in Davis. In response to Appellant’s argument that Davis et al. fails to show certain features of Appellant’s invention, it is noted that the features upon which Appellant relies (i.e., that the vitamin C therapy is administered via “a single injection”) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Appellant’s position also betrays an unreasonably narrow interpretation of Davis’ teachings. The teachings of Davis were cited for the proposition that it was well known in the art that oral vitamin C - such as that used in the primary TRF reference - was less effective than intravenous administration due to inferior vitamin C bioavailability, and that intravenous administration of vitamin C was an effective means to increase bioavailability by bypassing dependency upon intestinal absorption for oral therapy, thereby yielding high circulating concentrations soon after administration (col.1, para.2, p.25). Davis, therefore, clearly documents the efficacy of intravenous vitamin C therapy as compared to oral vitamin C therapy as a result of enhanced vitamin C bioavailability when provided intravenously as compared to orally. Such effect would have naturally yielded from intravenous injection, or intravenous infusion over a duration of time, as compared to oral therapy. Appellant’s attempt to distinguish the instant claims over the teachings of Davis by asserting that Davis’ teachings are limited to intravenous infusions - not just single injections - is not a point well taken.
If it is Appellant’s position that the only manner in which the prior art reasonably teaches or suggests intravenous vitamin C therapy is via an intravenous infusion pump - not via a “single injection” of “one gram of vitamin C” as recited in the instant claims, then Appellant should note that he has failed to provide any evidence as to how he has adapted his method of intravenously administering one gram of vitamin C to require only “a single injection” without the need for an intravenous infusion pump to perform the same. The as-filed specification is devoid of any working examples or detailed scientific rationale explaining how he has apparently overcome this alleged limitation of the prior art. 
Appellant further contends that the teachings of Davis “would actually lead one of ordinary skill in the art to conclude that just 1 gram taken intravenously would have a reasonable chance of failure and not success”, relying on the fact that “Davis’ chart shows that the efficacy of intravenous vitamin C drops dramatically at hours 2, 3 and 4 which would continue to drop for the rest of the hours in the day” (Brief, p.14-15). Appellant opines that this reduced effect and “[h]ours 2, 3, 4 and [the] rest of the hours in the day don’t fit the rationale that the Office Action based the rejection on” because “there are 23 hours out of 24 that don’t fit the Office Action’s rationale” (Brief, p.15). Appellant asserts that “TRF explicitly taught that the dose of 14-20 grams had to be taken in divided doses over the day” because “the efficacy drops very quickly after [being] taken” and the purpose was “to keep the amount of plasma vitamin C high in the bloodstream” (Brief, p.15-16). Appellant concludes that the skilled artisan would not be motivated “to take just one intravenous dose per day in light of Davis’ chart showing the dramatic drop off of the efficacy of intravenously taken vitamin C” (Brief, p.16). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Appellant urges that there would be no reasonable expectation of success in administering one gram of vitamin C intravenously as claimed in light of Davis’ teachings establishing that the efficacy of intravenous vitamin C drops off significantly two hours following administration and, therefore, would not provide the ongoing elevated plasma concentration of vitamin C over the course of a day to effectively treat and/or manage rosacea as instantly claimed. This position is unavailing. Appellant’s instantly claimed method is generally directed to “treating and/or managing rosacea in a subject” via intravenous administration of one gram of vitamin C to the subject. As such, the instant claims do not patentably exclude whatever assertedly “limited” therapeutic effect that yields from using a single intravenous injection of one gram of vitamin C per day. The instant claims do not require any specific response (e.g., improvement in an objective measure of disease, maintenance of a threshold plasma concentration over time, etc.), let alone any specific response over a specific duration of time (e.g., that such therapeutic response be maintained equivalently over each hour of a 24 hr day) that would preclude the effect that Appellant alleges would occur only within the two hours following administration. In response to Appellant’s argument that Davis et al. fails to show certain features of Appellant’s invention (namely, that the therapeutic response following a single intravenous injection of vitamin C drops off significantly at 2 hr following administration, thereby allegedly failing to provide any therapeutic effect beyond 2 hr), it is noted that the features upon which Appellant relies (i.e., that the vitamin C therapy must provide equivalent and durable therapeutic effect over each hour of a 24 hr period) are not actually recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Appellant also neglects to consider that the reduction in plasma concentration of vitamin C over time following intravenous administration is a necessary pharmacologic effect associated with distribution, metabolism and excretion of a drug. In other words, the reduction in plasma concentration – such as that observed in Davis’ study - is an expected consequence of administration of any drug and would have been reasonably expected by the ordinarily skilled artisan with knowledge in the pharmaceutical arts. As such, the ordinarily skilled artisan would have been well aware that the plasma concentration of vitamin C would have waned over time following administration – even when administered intravenously – and would have proceeded accordingly. The expectation of a gradual reduction in plasma concentration following vitamin C administration, however, does not vitiate the fact that the ordinarily skilled artisan would have expected some therapeutic benefit in mitigating facial flushing and inflammation in the rosacea subject as a result of vitamin C administration, given TRF’s teachings. Again, Appellant must take note that the instant claims do not require a specific therapeutic effect to yield from the method (only just the broadly generic “treating and/or managing” of the rosacea) and/or that such therapeutic effect must be maintained over a specific duration of time. 
Appellant also proffers the position that this expected reduction in plasma concentration of vitamin C over time constitutes evidence that the use of a single intravenous injection of 1 g of vitamin C per day would not have been effective for the treatment of rosacea. This position is unavailing. Appellant claims this exact embodiment he asserts would not have been reasonably suggested by the prior art before the effective filing date of the claimed invention (in fact, asserting on multiple occasions that the prior art would not have yielded a reasonable expectation of success in performing the claimed method), yet Appellant has failed to demonstrate in his as-filed specification how his method of intravenously administering vitamin C would not also suffer from these same alleged disadvantages of the prior art. The as-filed specification provides no working examples, or any specific teachings, establishing how the instantly claimed method of intravenous therapy – specifically, intravenous injection of 1 g vitamin C once per day only – has been adapted to overcome these asserted obstacles in the art (e.g., that 1 g intravenous vitamin C administered once per day would not have provided any therapeutic efficacy beyond 1-2 hrs following administration). Appellant’s continued urging of this position that the ordinarily skilled artisan would not have considered intravenous vitamin C therapy administered as a 1 g dose once per day would actually work to treat rosacea due to the allegedly “dramatic” reduction in efficacy following the first hour after administration appears to call into question exactly how he has overcome these impediments to provide effective treatment and/or management of rosacea using a regimen of intravenous injection of 1 g vitamin C once per day. 
Appellant goes on to argue that “TRF inherently discourages modifying the dosage to just once a day when it explicitly teaches dividing the doses over 24 hours”, further stating that “[f]or the Office Action to hold that TRF suggests the exact opposite of dividing the doses over 24 hours is simply mischaracterizing TRF’s actual teachings” (Brief, p.17). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Again, Appellant takes an unreasonably narrow view of TRF’s teachings by considering only what TRF explicitly teaches, and not what he may have further suggested to one of ordinary skill in the art. While Appellant is correct in stating that TRF teaches oral dosing of vitamin C for treating rosacea using divided doses over 24 hours, it is Davis that provides teachings relevant to the prima facie obviousness of modifying the route of administration – in this case, altering the oral administration used in TRF to intravenous administration, as taught by Davis et al. – to specifically exploit the fact that intravenously administered vitamin C exhibits greater bioavailability (an effect that would be clearly tied to efficacy - as more vitamin C is bioavailable, then there is faster onset of therapeutic effect by bypassing dependency on intestinal absorption) and higher circulating plasma concentrations of vitamin C as directly compared to oral administration. In addition, the teachings of Davis et al. as summarized in the grounds for rejection provide teachings clearly relevant to reducing the dose and frequency of vitamin C based upon the pharmacokinetics observed following an equivalent oral and intravenous dose of vitamin C. Accordingly, though Appellant continues to restrict his focus only to what TRF explicitly teaches, this is not the standard for obviousness – rather, the test is what the combined teachings of the references would have collectively suggested to those of ordinary skill in the art before the effective filing date of the claimed invention. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Appellant further argues that “[e]ven if one skilled in the art was to modify the dosage from oral tablets to intravenous use, there is still no teachings within TRF nor David that the frequency can be modified to just once a day” (Brief, p.17-18). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Appellant again restricts his considerations of TRF and/or Davis only to the explicit teachings of such references, and not what they would have further suggested to the ordinarily skilled artisan. In the instant case, the skilled artisan would have considered the teachings in Davis et al. to provide information relevant to establishing a suitable intravenous dose in light of TRF’s disclosure that high-dose oral vitamin C in a total dose of 14-20 g per day was effective to treat rosacea. In Davis’ Fig.2, the plasma vitamin C concentration following administration of 4 g vitamin C intravenously was about 28 mg/dL at 1 hr following administration (Fig.2, p.27). The plasma vitamin C concentration following administration of an equivalent dose (4 g) of unencapsulated vitamin C orally was about 1.8 mg/dL at 1 hr following administration. The increased bioavailability of intravenous vitamin C resulted in a plasma vitamin C concentration of ~15x that of the plasma vitamin C concentration yielding from an equivalent amount of oral vitamin C. As TRF documents the efficacy of high-dose oral vitamin C therapy in the treatment of rosacea when administered in a total dose of 14-20 g per day (thereby suggesting an amount of, e.g., 15 g per day), the skilled artisan would have recognized that a plasma vitamin C concentration similar to that achieved from oral administration would have been reasonably achieved using an intravenous dose of approximately 1/15th that of the total oral dose suggested by TRF - in this case, given TRF’s teaching of a total daily dose of 14-20 g per day, then this would result in a dose of 1 g per day (e.g., 1/15 of a total daily dose of 15 g, therefore, is 1 g per day), thereby suggesting the dosing of claims 1, 9 and 13. Regarding the frequency of “once per day” in claims 2, 11 and 13, the ordinarily skilled artisan would have naturally considered a single intravenous injection per day in view of the enhanced bioavailability of intravenous vitamin C and the desire of the skilled artisan to minimize daily administrations to a treated subject.
Appellant opines that the rejection’s rationale “makes no sense when one skilled in the art would be led to believe that the treatment wouldn’t work with just one intravenous treatment per day due to the dramatic drop in efficacy as taught by Davis”, further asserting that the Office’s rationale of administering a single dose of vitamin C per day to “enhance patient compliance” by minimizing the number of daily administrations “makes no sense” if the proposed regimen “simply doesn’t work” (Brief, p.20-21). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Appellant’s position that the Office’s rationale for administering a single dose of intravenous vitamin C per day to minimize the number of administrations per day “makes no sense” is not a point well taken. Appellant fails to persuasively demonstrate that the proposed combination of TRF with Davis “simply doesn’t work”, instead summarily concluding that – because the plasma vitamin C concentration drops off “dramatically” after hour 1 following intravenous administration – there can be no therapeutic efficacy. This is a flawed argument, however, as the instant claims do not require any specific duration and/or type of therapeutic effect, but rather recite only the broad therapeutic objective of “treating and/or managing rosacea” (which clearly includes mitigating facial flushing and inflammation via vitamin C therapy to any degree, however small, and of any duration, however allegedly fleeting). Moreover, Appellant conspicuously neglects to address the fact that on one hand he asserts that the proposed regimen “simply doesn’t work” if the ordinarily skilled artisan relies upon the closest prior art teachings (such as, e.g., TRF and Davis), but on the other hand asserts that this identical regimen of his own claims somehow does work, despite the fact that he provides no further experimental evidence of this assertion in his own as-filed specification (e.g., working examples). Such arguments leave no choice but to conclude that Appellant’s own method of treating and/or managing rosacea via intravenous administration of 1 g vitamin C once per day must necessarily suffer from the same inadequacies of the prior art, since he fails to demonstrate how his own method effectively functions in spite of these alleged deficiencies expected of the prior art.
Appellant finally contends that “the Office Action has formulated the obvious[ness] rejection based upon impermissible hindsight bias of knowledge of the Appellant’s specification and not on what the references would naturally lead one skilled in the art to conclude from a full understanding of the teachings” (Brief, p.22). Appellant argues that “one skilled in the art without the knowledge of the Appellant’s disclosure, and only having knowledge of the TRF and Davis reference[s], would conclude that taking intravenously one gram of vitamin C per day would not be effective in treating rosacea” (Brief, p.22). 
The arguments have been fully and carefully considered, but are not found persuasive. 
In response to Appellant’s argument that the Examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgement on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. However, so long as it takes into account only knowledge that was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here, in the instant case, the knowledge relied upon for the purposes of rejecting Appellant’s claims as prima facie obvious flows directly from the prior art teachings cited and does not, in any way, rely upon Appellant’s own specification for such teachings or guidance. 
It is again reiterated that Appellant’s as-filed specification fails to provide any working examples clearly demonstrating that his own method does not also suffer from the same obstacles and disadvantages that he opines would have been present in the method suggested by the cited prior art teachings. In other words, Appellant repeatedly impugns the prior art teachings as inadequate to establish a reasonable expectation of success in performing the method as claimed, but fails to address the fact the as-filed specification is entirely devoid of any working examples or evidence documenting that intravenously administering 1 g vitamin C once per day to a rosacea subject does actually treat and/or manage rosacea – despite Appellant’s repeated allegations of the abundant shortcomings of the prior art. Accordingly, Appellant’s own remarks would appear to call into question exactly how Appellant has provided any evidence supporting any greater reasonable expectation of success using the instantly claimed method than what was already documented by, and would have been expected from, the prior art. 
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Leslie A. Royds Draper/             Primary Examiner, Art Unit 1629                                                                                                                                                                                           

Conferees:
/JEFFREY S LUNDGREN/             Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                           
/JOSEPH K MCKANE/
Supervisory Patent Examiner. Art Unit 1626



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 C.F.R. §41.45 requires payment of an appeal forwarding fee within the time permitted by 37 C.F.R. §41.45(a), unless Appellant had timely paid the fee for filing a brief required by 37 C.F.R. §41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
    

    
        1 Appellant’s reference to “TRF” is an explicit reference to the primary reference used in the pending and appealed §103 rejections, i.e., The Rosacea Forum (“TRF”), Vitamin C Therapy Thread, Published Online January 1-11, 2013. 
        2 Appellant’s reference to “Davis” is an explicit reference to the secondary reference used in the pending and appealed §103 rejections, i.e., Davis et al. (“Liposomal-Encapsulated Ascorbic Acid: Influence on Vitamin C Bioavailability and Capacity to Protect Against Ischemia-Reperfusion Injury”, Nutr Metab Insights, 2016; 9:25-30, Published Online June 20, 2016).